UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1999


MATTIE SARAH ELIZABETH WILSON,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA TELCO FEDERAL CREDIT UNION BANK; CHAD
OLIVER; TERESA VALAYE; SYVANNA; KATE PATTERSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Jacquelyn Denise Austin, Magistrate Judge. (6:20-cv-02087-MGL)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mattie Sarah Elizabeth Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mattie Sarah Elizabeth Wilson seeks to appeal the magistrate judge’s report

recommending that the district court dismiss Wilson’s complaint for lack of subject matter

jurisdiction or, alternatively, for failure to state a claim.   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Wilson seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2